Hill, O. J.
This was a conviction of a violation of § 670 of the Penal Code, defining general offenses of cheating and swindling. The evidence for the State does not clearly show that any “deceitful means or artful practice” was used to defraud and cheat. It does clearly show that no one was defrauded or cheated by the representations made by the defendants and characterized in the accusation as “false and fraudulent.” The only witness on the subject testified that he could not state that there was a loss in dollars and cents. Actual pecuniary loss is an essential ingredient of the offense of cheating and swindling, and must be proved. Franklin v. State, 2 Ga. App. 385 (58 S. E. 491) ; Busby v. State, 120 Ga. 858 (48 S. E. 314) ; Rucker v. State, 114 Ga. 13 (39 S. E. 902).

Judgment reversed.